 GENERAL ELECTRIC COMPANY403GENERAL ELECTRIC COMPANYandJASONL.MOSER,PETITIONERandINTERNATIONAL UNION OF ELECTRICAL RADIO AND MACHINE WORK-ERS, CIOGENERAL ELECTRIC COMPANYandARTHURH. BENIEN, PETITIONERandLOCAL901, INTERNATIONALUNION OFELECTRICAL,RADIO AND MA-CHINEWORKERS, CIOGENERAL ELECTRIC COMPANYandGLENN D.SEABOLD,PETITIONERandLOCAL901, INTERNATIONALUNIONOF ELECTRICAL,RADIO AND MA-CHINE WORKERS, CIOGENERAL ELECTRIC COMPANYandWENDELL A. MILLER,PETITIONERandLOCAL901, INTERNATIONALUNION OFELECTRICAL,RADIO AND MA-CHINEWORKERS,CIO.Cases Nos. 13-RD-151, 13-RD-144, 13-RD-119, and 13-RD-150.March 6, 1953Decision and Direction of ElectionsUpon petitions for 1 decertification duly filed under Section 9 (c)of the National Labor Relations Act, a hearing was held before Vir-ginia M. McElroy, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that the Unionisno longer the representative, as defined in Section 9 (a) of theamended Act, of the employees designated in the petitions.International Union of Electrical, Radio and Machine Workers,CIO, and its Local 901, herein jointly called IUE-CIO, are labororganizations currently recognized by the Employer as the exclusivebargaining representatives of employees designated in the petitions?3.IUE-CIO urges its contract with the Employer as a bar to thisproceeding.The Employer takes no position.On October 11, 1951,the Employer and IUE-CIO executed a national agreement coveringemployees in all of the Employer's plants for whom IUE-CIO andits locals have been certified as collective-bargaining representatives.The agreement was made effective from September 15, 1951, to Sep-tember 15, 1952, subject to automatic renewal in the absence of noticexUpon directionof the RegionalDirector,the petitions in this matter were consolidated.2IUE-CIOisthe labor organizationsought tobe decertifiedin Case No. 13-RD-151.Local 911. IUE-CIO, isthe labor organization sought to be decertified in Cases Nos.13-RD-144, 13.-RD-149, and 13-RD-150.103 NLRB No. 44. 404DECISIONS OF NATIONALLABOR RELATIONS BOARDto terminate or modify served by either party not more than 60 daysand not less than 30 days prior to September 15, 1952, or prior to Sep-tember 15 of any subsequent year.The agreement further providedthat if the negotiations did not result in a "settlement" by September15, 1952, it should continue in effect until the tenth day followingnotice given by either party of its intention to terminate.On July 15, 1952, IUE-CIO gave timely notice of its desire to nego-tiatemodifications in the national agreement.The decertificationpetitions herein were filed on September 4, October 3, 10, and 20,1952, respectively.On October 28, 1952, the Employer and IUE-CIO executed an amended contract.As automatic renewal of thenational agreement executed October 11, 1951, was forestalled bythe Intervenor's timely notice to modify the agreement, and as thepetitions herein were filed before the execution of the amended con-tract, neither the original contract nor the amended contract servesas a bar to this proceeding.3Accordingly, we find that no bar existsto a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act .44.The appropriate unit :The Petitioner in Case No. 13-RD-151 seeks to decertify a unitof salaried clerical employees at the Employer'sDecatur,Indiana,plant.The parties stipulated at the hearing to the appropriatenessof this unit.The Petitioners in Cases Nos. 13-RD-144, 13-RD-149, and13-RD-150, are seeking, for the purpose of decertification, to severthe technical employees from the existing unit of salaried office, cleri-cal, and technical employees of the Employer'sFort Wayne,Indiana,plant.They would effect such severance in 3 separate units of (1)engineering assistants, (2) laboratory assistants, and (3) drafts-men, respectively, or, in the alternative, in a single unit of all tech-nical employees, or in 2 units, with engineering and laboratoryassist-ants in one and draftsmen in the other. The Union, IUE-CIO,contends that because of their past inclusion in the overall unit, thetechnical employees may not be severed.The Employer takes noposition on this issue.If, however, the Board finds that the techni-cal employees are severable, both IUE-CIO and the Employer agreewith the Petitioners that the Board direct an election in separate8Worthy PaperCompany Association,80 NLRB 19, 20.4At thehearing the Intervenor moved for dismissal on the grounds(1) that Petitionersare in factseeking recognition as bargaining representatives of rival labor organizations;and (2)that the Employer has assisted the Petitioners in the filing of these petitions.Inasmuch as there is no evidence in the record supporting either of these allegations ofthe Intervenor,we shall deny the motions. GENERAL ELECTRICCOMPANY405groups of (1) engineering assistants, (2) laboratory assistants, and(3) draftsmen.The Employer is engaged in the general manufacture of electricalproducts.The Fort Wayne and Decatur plants are part of the Em-ployer's nationwide system of operations. In 1950, IUE-CIO wascertified as exclusive bargaining representative of a unit of office,clerical, and technical employees at the Employer'sDecaturplant,and IUE-CIO, Local 901, was certified as exclusive bargaining rep-resentative of a unit of office, clerical, and technical employees at theEmployer'sFort Wayneplant.Case No. 13-RD-151 (Decatur)We find, in agreement with the parties, that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All office, clerical, and technical employees of the Employer at itsDecatur apparatus department plant, 500 North 9th Street, Decatur,Indiana, excluding commission and sales employees, auditors, andaccountants, test engineers, confidential secretaries, stenographers,and employees who work on confidential payrolls, employee inter-viewers, placement personnel, medical technicians, a chief receptionist,cashiers, telephone switchboard operators, planning, wage rate,methods and time-study employees, professional employees, guards,and supervisors as defined in the Act.Cases Nos. 13-RD-144, 13-RD-149, and 13-RD-150 (Fort Wayne)There are 10 major departments at the Fort Wayne plant, 6 ofwhich have employees involved in this proceeding.The 6 depart-ments are : Specialty transformer and ballast department, generalAC fractional horsepower motor department, specialty and defensefractional horsepower department, electric sink and home laundrydepartment, hermetic fractional department, and small interval motordepartment.Each of these is generally divided into 4 lesser depart-ments : Market, finance, manufacturing, and engineering.A manageris in charge of each of the lesser departments, and a general managerdirects the major departmental operation. In the engineering de-partment, there are, among other classifications not involved here,an engineering section, a drafting section, and a laboratory section.There are approximately 1,300 salaried employees in the existingoffice, clerical, and technical unit represented by IUE-CIO.Of these45 are engineering assistants, 43 are laboratory assistants, and 200 aredraftsme•i.257965-54-vol. 103-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineering assistants:The engineering section handles the re-search, development, and design of the products for each department.A manager of engineering directs the design engineers, and the en-gineering assistants, whose duties range from highly complex, spe-cialized, technical work involving scientific analysis and requiring anextensive knowledge of diversified technical procedures to work of asemitechnical nature requiring a working knowledge of the equip-ment and materials involved.There is no interchange with thedraftsmen or laboratory assistants.Moreover, the uncontradictedtestimony of the Employer was that the assignments and duties ofthe engineering assistants require technical knowledge separate fromthose required of the draftsmen or laboratory assistants.Laboratory assistants:The laboratory assistants are engaged inresearch and testing duties requiring the application of higher mathe-matics through the utilization of specialized training.They work inconjunction with the laboratory chemists and metallurgists in twospecial laboratory sections.These sections are separate from therest of the plant and are under the supervision of laboratory man-agers.Although the Employer prefers to hire college graduates forits laboratory positions, clerical employees with aptitude for the lab-oratory work are also promoted to these special sections.The labo-ratory assistants thus secured are trained on the job for their spe-cialized duties.Draftsmen:The draftsmen are responsible for the drafting of newequipment and variations of previous designs.Both the detail anddesign draftsmen are trained for 31/2 years in the Employer's ap-prentice course for draftsmanship.There is no interchange withlaboratory assistants or engineering assistants.Whereas many ofthe engineering and laboratory assistants are promoted from otherclerical positions, the draftsmen are hired from without the plant,have usually had some previous drafting experience, and are subjectto a different classification scale of evaluation.They are under sep-arate immediate supervision and are usually physically segregatedfrom the other employees included in the salaried unit now repre-sented by the Intervenor.The Board in the past has included technical employees within aunit containing office and clerical employees where, as in the earlierBoard decision 5 which established the unit of office, clerical, and tech-nical employees now represented by the Intervenor, no objection wasraised to the establishment of a single combined unit.Where, how-ever, as here, objection is in fact made, the Board recognizes the dif-ferences in the interests, background, and functions of technical5 GeneralElectric Company,89 NLRB 726, 760. BONDEDFREIGHTWAYS, INC.407employees and those of clerical employees, and establishes such groupsin separate units.As the Board applies the same unit principles in decertification pro-ceedings as in all other representation proceedings, the fact that suchissue was raised by means of a decertification petition will not affect theresult."As all the parties agree to an election in the three separate units inthe event severance is permitted, we shall direct that separate electionsby secret ballot be held among the following groups of employees atthe Employer's Fort Wayne, Indiana, plant, excluding from eachgroup all other employees, professional employees, guards, and super-visors as defined by the Act.1.All engineering assistants.2.All laboratory assistants.3.All draftsmen and trainees.?If the employees in any of the foregoing voting groups do not selectthe Union, the Union will be decertified as to them; if, on the otherhand, they select the Union, they will be taken to have indicated theirdesire to remain in the existing salaried unit now represented by theUnion.[Text of Direction of Elections omitted from publication in thisvolume.]E American Smelting and Refining Company,80, NLRB 68.7Inasmuch as the "trainee draftsmen"are schooled in the Employer's draftsmen courseand graduate into regular drafting duties, we find that they have interests and workingconditions in common with the detail and design draftsmen,and we shall,therefore,Include them in the unit.BONDED FREIGHTWAYS,INC.andBONDED DRIVERS AND MECHANICS IN-DEPENDENTUNION7PETITIONER.CaseNo.3-RC-1110.March 6,1953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leonard Leventhal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.103 NLRB No. 50.